DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office actions is in continue in response to original claims filed on 12/12/2017 in relation to application 15/823,767.
The instant application claims is parent to 15/842,408 with a priority date of 12/14/2017.
The Pre-Grant publication # 20190160333 is issued on 5/30/2019.
Claims 7-20 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered.
 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of program computer program product and manufacture (7-12) and computer system (13-18). They fall within one of the four statutory categories (Step 1: YES).
The claims also recite the limitations of receiving fitness activity data from one or more sensors, determining target values for the fitness activity data, wherein the target values increase an effectiveness level of the fitness activity. It also indicates that program instruction determines a change to the fitness activity based on the fitness activity data and the target values to report the change to the fitness activity to a user. The amended portion recites program instructions to determine that an activity tracking device associated with a user is connected in data communication with a computer program instructions to receive fitness activity data. The fitness activity data describes a fitness activity performed by the user. These are act of receiving information and includes mental process of observation and evaluation of fitness related data to compare with another set of target values so to  output as a report. The inclusion of generic reading sensors, effectiveness level and processing equipment for threshold values in independent as well as in the dependent claims are not making recitation any less abstract. They steps are of collecting data for digital content, recognizing certain data for user profile and normal criteria of historic fitness data determination from within a collected data set, and storing the recognized data in a memory for digital retrieval content under its broadest reasonable interpretation, covers performance in the mind for observation, analysis, forming judgment and reading of output displays. This it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong1: Yes).
The claims recite additional elements, including a plurality of sensors, one or more sensors operatively coupled with the wearable activity tracking device, a processor including a computer readable storage media, a host device, and a display with user interface, generate a haptic cue or social sentiment. These are, however additional elements that do not impose 
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “an input sensor”, “a memory”, "effectiveness level", "databases of digital content with calculated score” are merely use of generic computer and computer parts that are well-understood, routine, and conventional in art. The question of whether a claim element is well-understood, routine, and conventional to a skilled artisan in the relevant field is a question of fact and deference must be given to the determination made by the fact finder on this issue. The use of generic personal computers, server computer systems, use of hand-held or laptop devices by patrons, multiprocessor systems, programmable consumer electronics, network PCs for storing, analyzing and retrieval of routine sessions already known activities in art. For example (1) in case of Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the activities of storing and retrieving of information in a memory of consumer electronic for a field of use purposes are recognized to be computer functions well‐understood, routine, and conventional, when they are claimed in a merely generic manner. The claims are not patent eligible (Step 2B: No).

Double Patenting
Claims 7-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of copending application No. 15/842,408.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP§ 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 6 of 15/842,408 teaches all the limitations in claims 7 -12 , 19,20  of instant case which is a computer program product and claims 13 – 18 of the instant case  which a computer implemented system. However, the examiner would like to cite that this is well known to develop a computer system computer program product and computer system with a computer implement method as required by the instant claim. Therefore, in view of ‘408, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the computer program/system described in ‘408, by implementing a computer-implemented method, since it was known in the art for a programmer to instruct a computer software for fitness training to perform a method for fitness training.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-20 are rejected under 35 U.S.C. 103  as being unpatentable over US 2015/0269848 A1 to Yuen et al. (Yuen) in view of US 20120083671 A1 to Kato et al. (Kato), in view of US 20140244009 A1  to Mestas and further in view of US 20140221791 A1  Pacione et al. (Pacione).
Claim 7. Yuen discloses a computer program product comprising a computer readable storage media having stored thereon (Para 0085 computer system program stored on server/cloud) comprising:
Program instructions to receive fitness activity data from one or more sensors (Fig. 3A elements 272, 220, 232; Para 0113 one or more sensors), wherein the fitness activity data describes a fitness activity performed by a user (Para 0010 monitoring device track user for performing activities that include fitness);
Program instructions to determine target values for the fitness activity data (Para 0414 e.g. setting of a goal as target value for example on a target weight recommended to a user), wherein the target values increase an effectiveness level of the fitness activity (Para 0414 an examples of a goal or a target value include losing an amount of weight, or achieving an activity 
Program instructions to determine a change to the fitness activity based on the fitness activity data and the target values (Para 0093 recommendation is made to user to change his/her activity and/or location based on achieving or not achieving a target or goal values; Para 0016 recommendation identifies current performance metric and a suggested a change in action and location for increasing the current performance metric to achieve the goal or change to the fitness activity- i.e., “increasing the current performance metric, a suggestion action of walking for 2000 more steps a day, change his/her activity”); and
Program instructions to reporting the change to the fitness activity to the user (Para 0015 recommendations reports current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal).
Yuen does not identify program instructions to cause a device associated with the user to generate a cue to the user to indicate the change to the fitness activity, program instructions to rank one or more fitness plans.    Kato, however, teaches program instructions that cause an associated device generate a rank of people based on one or more exercise fitness participating program instructions to cause a device associated with the user to generate a fitness rank and hence generate a cue to the user to indicate the change to the exercise activity, as taught by Kato into the system of Yen’s social network fitness plans  to provide quick evaluation on relevant parameters of each phases of exercise activity.
Yuen  in combination with Kato does not identify program instructions to cause a device associated with the user to generate a haptic cue to the user to indicate the change to the fitness activity, program instructions to one or more fitness plans based on a social sentiment of each of the one or more fitness plans, and program instructions to recommend a first fitness plan of the one or more fitness plans to the user for a change to a rest time between fitness activities. Mestas, however, teaches program instructions to cause a device associated with the user to generate a haptic features to one or more fitness plans based on a social sentiment and include a recommendation for a change to a rest time between fitness activities (¶0205, ¶0261 users have registered identifier on a social network or other community media sites; haptic responses and thresholds; ¶ 0315 teaches instruction and recommendation for rest time and other goal adjustments while resting in a first day of fitness activities). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate program instructions to cause a device associated with the user to generate a haptic cue to the user to indicate a change to the fitness plan based on a social sentiment of each of the one or more fitness plans include a recommendation for a change to a rest time between fitness activities, as taught by Mestas into the system of Yen modified by Kato , in order to provide quick control on parameters of each phases of exercise activity.
determine that a sensor coupled wearable activity tracking device associated with a user to receive fitness activity data wherein the fitness activity data describes a fitness activity. Pacione, however, teaches program instructions to determine an associated sensor coupled wearable activity tracking device to receive fitness activity data to include (¶0024 a body-mounted apparatus coupled to sensors to track body motions). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate program instructions to determine a sensor coupled wearable activity tracking device associated with a user to receive fitness activity data wherein the fitness activity data describes a fitness activity to include a recommendation for changes, as taught by Mestas into the system of Yen , in order to track the fitness activities.
Claim 8. The computer program product of claim 7, further comprising: program instructions to receive one or more fitness goals of the user, wherein the target values are based on the one or more fitness goals (Para [0414 examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location; Figs. 10C-10D; [0363]; [0367], operation includes the current performance metric and a suggested action and location for increasing the current performance metric to achieve a target or a goal. For example, the recommendation includes that the user to base activity level on 10,000 steps a day, a suggestion action of walking for 2000 more steps a day at a park to achieve a goal of 360,000 steps per month for a fitness goal of achieving certain weight).Claim 9. The computer program product of claim 8, further comprising: program instructions to recommend a fitness plan to the user, wherein the fitness plan is based on the one or more fitness goals and a current fitness condition of the user (Para 0016 examples of a goal or target include losing an amount of weight, or achieving an activity level when the recommendation are based on the current performance metric. The suggested action includes increasing current performance metric or the fitness condition to achieve the goal).Claim 10. The computer program product of claim 9, further comprising: program instructions to determine a change to the fitness plan based on at least one of: the one or more fitness goals, the current fitness condition of the user, the fitness activity data, the target values, and forecasted results of the change to the fitness plan( Para 0016 program recommendation identifies the current performance metric and a suggested action for increasing the current performance metric to achieve the goal;  Para 0445-0448 examples of amount of second activity for a determined change to fitness plan depends on activity level of the second activity over a remainder of an amount of time; It is based on fitness goals like number of steps to be walked or ran by the user over a remainder of an amount of time, fitness conditions like a number of calories to be burned by the same user over a remainder of an amount of time, fitness activity data a number of stairs to be climbed or descended by the user over a remainder of an amount of time or on a target value like performed based on calorie information etc.Claim 11. The computer program product of claim 7, wherein the program instructions to determine the target values, further comprise: program instructions to receive historic fitness activity data, including activity characteristics including at least one of activity type, intensity, duration, and rest period duration (Para 0175 monitoring device measure or calculate a plurality of activity data and/or physiological parameters in addition to, or in place of, the user's step count. These activity data and/or physiological parameters include, but are not limited to, energy expenditure, e.g., calorie burn, etc., floors climbed, floors descended, heart rate, heart rate variability, heart rate recovery, geo-location, elevation, speed and/or distance traveled ... 
program instructions to determine an effectiveness level of the historic fitness activity data based on a fitness condition of the user (Para 0390  recommendation of the suggested action and location effectively includes identifying an additional period of time to continue the activity to achieve the goal based on historic data e.g. user need to walk for an additional ten minutes in a park at a time the user is walking in the par; Para 0363 reminder to play golf is generated on the sixth day or the seventh day of the week to the user; a plurality of activities (a fitness plan) are recommended to the user based on a user’s physiological parameters; and 
program instructions to determine target values based on the activity characteristics corresponding to the effectiveness level (Para 0414 examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location”; Para 0093 a recommendation is based on user to change his/her activity and/or location levels;  Para 0016 recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; determining the target value- i.e., “increasing the current performance metric, a suggestion action of walking for 2000 more steps a day, change his/her activity).
Claim 12. The computer program product of claim 7, wherein the program instructions to determine the change to the fitness activity, further comprise:
program instructions to determine whether the fitness data is within a threshold of the target values (Para 0497 processor applies adaptive learning of locations for fitness data e.g. a processor determines that a user is at a location and/or achieves an activity level of an activity at the location for a number of times greater than a pre-determined number or i.e. within a 
program instruction to, responsive to a determination that the fitness data is not within the threshold of the target values, select the change to the fitness activity from at least one of increased intensity, increased duration, decreased rest period duration, and alternative activity ((Para 0392, 0406 recommendation provides for suggestions to change a pattern of historical tracked actions to achieve a goal. For example, it is determined that the user run instead of walk i.e. an alternate activity by change of intensity; Para 0406 a processor changes the milestone to a new milestone that can be achieved by the user).Claim 13. A computer system comprising: a processor set; and a computer readable storage media; wherein: the processor set is structures, located, connected, and/or programmed to execute program instructions stored on the computer readable storage media; and the program instructions include: 
program instructions to receive fitness activity data from one or more sensors (Fig. 3A elements 272, 220, 232; Para 0113 one or more sensors), wherein the fitness activity data describes a fitness activity performed by a user (Para 0010 monitoring device track  user for performing activities that include fitness);
 program instructions to determine target values for the fitness activity data (Para 0414 e.g. setting of a goal as target value for example on a target weight recommended to a user), wherein the target values increase an effectiveness level of the fitness activity (Para 0414 an examples of a goal or target value include losing an amount of weight, or achieving an activity level; Para 0016 recommendation identifies the current performance metric and a suggested action for increasing the current performance metric to achieve the goal; Para 0104 Examples of target weight loss of activity data include, without limitation, stairs ascended, e.g., climbed, etc., stairs descended by a user, steps taken by a user during walking or running, floors descended 
program instruction to determine a change to the fitness activity based on the fitness activity data and the target values (Para 0093 recommendation is made to the user to change his/her activity and/or location based on achieving or not achieving a target or goal values; Para 0016 recommendation identifies current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal or change to the fitness activity- i.e., “increasing the current performance metric, a suggestion action of walking for 2000 more steps a day, change his/her activity”; and program instruction to report the change to the fitness activity to the user (Para 0015 recommendations reports current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal.
increasing the current performance metric to achieve the goal).
Yuen  does not identify program instructions to cause a device associated with the user to generate a cue to the user to indicate the change to the fitness activity, program instructions to rank one or more fitness plans. Kato, however, teaches program instructions to cause a device associated with the user to generate a rank one or more fitness plans based on a (¶0126, ¶0130 users have registered identifier on a network or other community media sites with ranking displayed through stages of progress indicators on biological fitness exercises). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate program instructions to cause a device associated with the user to generate a fitness rank, as taught by Kato into the system of Yen’s social network fitness plans  provide quick evaluation on relevant parameters of each phases of exercise activity.
Yuen  in combination to Kato does not identify program instructions to cause a device associated with the user to generate a haptic cue to the user to indicate the change to the fitness activity, program instructions to one or more fitness plans based on a social sentiment of each of the one or more fitness plans, and program instructions to recommend a first fitness plan of the one or more fitness plans to the user, wherein the first fitness plan is based on a recommendation for a change to a rest time between fitness activities. Mestas, however, teaches program instructions to cause a device associated with the user to generate a haptic to one or more fitness plans based on a social sentiment and include a recommendation for a change to a rest time between fitness activities (¶0205, ¶0261 users have registered identifier on a social network or other community media sites; Recommended determination through stages of progress indicators, haptic responses and thresholds; ¶ 0315 teaches instruction and recommendation for rest time and other goal adjustments while resting in a first day of fitness activities). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate program instructions to cause a device associated with the user to generate a haptic cue to the user to indicate the change to the fitness based on a social sentiment of each of the one or more fitness plans include a recommendation for a change to a rest time between fitness activities, as taught by Mestas into the system of Yen , in order to provide quick control on parameters of each phases of exercise activity.
Yuen  in combination with Mestas does not identify program instructions to determine that a sensor coupled wearable activity tracking device associated with a user to receive fitness activity data wherein the fitness activity data describes a fitness activity. Pacione, however, teaches program instructions to determine an associated sensor coupled wearable activity tracking device to receive fitness activity data to include (¶0024 a body-mounted apparatus coupled to sensors to track body motions). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate program instructions to determine a sensor coupled wearable activity tracking device associated with a user to receive fitness activity data wherein the fitness activity data describes a fitness activity to include a recommendation for changes, as taught by Mestas into the system of Yen , in order to track the fitness activities.
Claim 14. The computer system of claim 13, further comprising: program instructions to receive one or more fitness goals of the user, wherein the target values are based on the one or more fitness goals (Para 0016 examples of a goal or target include losing an amount of weight, or achieving an activity level when the recommendation are based on the current performance metric. The suggested action includes increasing current performance metric or the fitness condition to achieve the goal).

Claim 15. The computer system of claim 14, further comprising: program instructions to recommend a fitness plan to the user, wherein the fitness plan is based on the one or more fitness goals and a current fitness condition of the user. (Para 0016 examples of a goal or target include losing an amount of weight, or achieving an activity level when the fitness recommendation are based on the current performance metric. The suggested action includes increasing current performance metric or the fitness condition to achieve the goal).

Claim 16. The computer system of claim 15, further comprising: program instructions to determine a change to the fitness plan based on at least one of: the one or more fitness goals, the current fitness condition of the user, the fitness activity data, the target values, and forecasted results of the change to the fitness plan (Para 0016 program recommendation for increasing the current performance metric to achieve the goal;  Para 0445-0448 examples of the amount of the second activity for a determined change to fitness plan depends on activity level of the second activity over a remainder of an amount of time; It is based on fitness goals like number of steps to be walked or ran by the user over a remainder of an amount of time, fitness conditions like a number of calories to be burned by the same user over a remainder of an amount of time, fitness activity data a number of stairs to be climbed or descended by the user over a remainder of an amount of time or on a target value like performed based on calorie information etc.).
Claim 17. The computer system of claim 13, wherein the program instructions to determine the target values, further comprise: program instructions to receive historic fitness activity data, including activity characteristics including at least one of activity type, intensity, duration, and rest period duration (Para 0175 monitoring device measure or calculate a plurality of activity data and/or physiological parameters in addition to, or in place of, the user's step count. These activity data and/or physiological parameters include, but are not limited to, energy expenditure, e.g., calorie burn, etc., floors climbed, floors descended, heart rate, heart rate variability, heart rate recovery, geo-location, elevation, speed and/or distance traveled ... weight”; fig. 7A, “walking 6hr, 51 min; Para 0389 the action/location database includes historical tracked actions of the user or of another user for recommendations) 
program instructions to determine an effectiveness level of the historic fitness activity data based on a fitness condition of the user (Para 0390  recommendation of the suggested action and location effectively includes identifying an additional period of time to continue the activity to achieve the goal based on historic data e.g. user need to walk for an additional ten minutes in a park at a time the user is walking in the par; Para 0363 reminder to play golf is plurality of activities (a fitness plan) are recommended to the user based on a user’s physiological parameters) and 
program instructions to determine target values based on the activity characteristics corresponding to the effectiveness level (Para 0414 examples of a goal include losing an amount of weight, or achieving an activity level, or performing an activity, or performing an activity at a location, or achieving an activity level at a location”; Para 0093 a recommendation is based on user to change his/her activity and/or location levels;  Para 0016 recommendation identifies the current performance metric and a suggested action and location for increasing the current performance metric to achieve the goal”; determining the target value- i.e., “increasing the current performance metric, a suggestion action of walking for 2000 more steps a day, change his/her activity).Claim 18. The computer system of claim 13, wherein the program instructions to determine the change to the fitness activity, further comprise: program instructions to determine whether the fitness data is within a threshold of the target values (Para 0497 processor applies adaptive learning of locations for fitness data e.g. a processor determines that a user is at a location and/or achieves an level of an activity at the location for a number of times greater than a pre-determined number i.e. within a target value frequencies as that relates threshold; user visiting location falls within the range of time thresholds ) ; and program instruction to, responsive to a determination that the fitness data is not within the threshold of the target values, select the change to the fitness activity from at least one of increased intensity, increased duration, decreased rest period duration, and alternative activity (Para 0392, 0406 recommendation provides for suggestions to change a pattern of historical tracked actions to achieve a goal. For example, it is determined that the user run instead of walk i.e. an alternate activity by change of 
Claim 19  Yuen combination discloses the computer program product of claim 7, further comprising: program instructions to retrieve the information about fitness captured from social media for each of the one or more fitness plans from one or more online resources (Para 0085 processing logic for social networking services and media).
Claim 20.   Yuen combination discloses the computer program product of claim 19, further comprising: program instructions to retrieve historic activity data (Para 0111 historical activity data) ;
Response to Arguments/Remarks
Applicant's arguments/amendments filed on September 18, 2020 have been considered but found to be persuasive to the overcome the 35USC§103 rejections.
Examiner noted that the obviousness double patenting rejection would be addressed after other rejections and objections if all resolved.
35USC§101:
Applicant on page 9-11 indicated that the claim is directed to a specific technical solution to improving fitness plan recommendation effectiveness, by detecting a change in fitness activity and alerting the user by providing real-time feedback to the user. Examiner respectfully traverses and finds that detection of change in fitness activity because of high level common inputs from a wearable activity-tracking device associated with a user is simply a receiving act of data communication for a computer algorithm to manipulate for a variety of useful outputs. Except for computer, communication and processing this could be performed by a human mind. Similar sending of alert is transmitting output information. 
Applicant on page 11-12 asserted that the instant application clearly adds unconventional steps that confine the claim to a particular useful application and an improvement to the technical field of fitness activity tracking, which is significantly more than an abstract idea. Examiner however finds that the application is directed to well-known physical activity data manipulation and output results from adding insignificant extra-solution activity to abstract idea. There appears to be no specific technical solution in improving fitness plan effectiveness.
35USC§103:
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims.
Applicant on page 15 indicated that the references not teaching  or suggesting  any recommendation to a first fitness plan, wherein the first fitness plan is based on captured information from social media of each of the one or more fitness plans as required by claim 7. Examiner found that the reference Mestas teaches a recommendation of physical activities captured from social media platform (¶0205, 0261 users have registered identifier on a social network or other community media sites; Recommended ranking is determined through stages of progress indicators and threshold as taught by Kato graphs.
Examiner respectfully traverses applicant’s assertion on page 15,16 indications that reference not teaching instructions on rest time between fitness activities. The reference Mestas on ¶ 0315 teaches instruction and recommendation for rest time and other goal adjustments while resting in a first day of fitness activities.
 

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
 Applicant's arguments/amendments filed on February 24, 2020 have been considered but found to be persuasive to the overcome the 35USC§102 rejections.
Applicant has acknowledged the obviousness-type double patenting rejection based on the claims of U.S. Patent Application 15/842,408. But has asserted that this would be addressed when all other outstanding rejections and objections are resolved.

35USC§101:
Applicant has noted on page 7, 8 that patent eligibility rejection has applied the old guidelines to evaluating the 35 U.S.C. §101 guidelines. But examiner has now introduced rejection statement under 2019PEG guidelines. Under the interim 35 U.S.C, §101 guidelines issued January' 4, 2019, under Step 2A, the examiner has identified abstract falling into the grouping of mental process as well as under certain methods of organizing human activity.  In the second prong analysis examiner found that the additional elements are not integrating the identified judicial exception into a practical application.
Applicant on page 9 of 13 indicated that the claim are directed to a specific technical solution to improving fitness plan recommendation effectiveness, by detecting a change in fitness activity and alerting the user by providing real-time feedback to the user. The claim provides “the alert to the user by causing a device associated with the user to provide a haptic cue to the user, and a haptic cue cannot be provided to a device in the mind.  Examiner would like to traverse and state that as noted in 2019 PEG (Jan. 2019 Update: Subject Matter Eligibility), a claim limitation that “as a practical matter”, the recitation of generic computer components does not necessarily preclude a claim from reciting an abstract idea. That means an alert signal generated by a computer component because of a haptic cue for a user and additionally aided of pen and paper could qualify as a grouping in abstract idea. 
Applicant asserted on page 10 of 13 that Claim 7 provides a practical application of customizing a fitness plan for a user based on activity data of the user and on social sentiment, improving the effectiveness of the fitness plan. Examiner contends that though present application is adding some extra steps for a particular useful application resulting in an effective outcome, nevertheless the application of the plan as a whole is not making the fitness activity plan a significantly more application of an abstract idea. The recitation of claims as a whole and/or in an ordered combination found to be process generic computational instructions for a learning application performance using network resources. This is generating results benefitting a user on a user device but not making the subject matter eligible machine improvement.

35USC§102:
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims
Applicant on page 12 of 13 indicated that the reference Yuen is silent as to ranking fitness plans and to utilizing a social sentiment for the ranking. Examiner would like to emphasize that this amendment is addressed in the new ground of rejection when the reference Mestas in the same field of program instructions cause a device generate a haptic to rank one or more fitness plans based on a social sentiment. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140067097 A1  Harris et al.
A computerized system generates a personalized exercise regimen for the user

A training method and system, and, more specifically producing individually customized training programs for multi-discipline endurance athletic competitions, such as triathlons
US 9474934 B1  Krueger et al.
The present disclosure relates to an electronic fitness improvement system that utilizes biometric information from and about users to generate personalized exercise workout information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/            Examiner, Art Unit 3715    
June 2, 2021   
                                                                                                                                                                                  	/JERRY-DARYL FLETCHER/            Primary Examiner, Art Unit 3715